Exhibit 10.2
 
 

INVESTOR RIGHTS AGREEMENT
This Investor Rights Agreement (this "Agreement") is made as of the 26th day of
October, 2016, by and between Blackboxstocks Inc., a Nevada corporation (the
"Company"), and Stephen Chiang, a citizen of Singapore (the "Investor").
WHEREAS, the Company and the Investor are parties to the Stock Purchase
Agreement of even date herewith (the "Purchase Agreement") pursuant to which the
Investor has agreed to purchase shares of Common Stock; and
WHEREAS, in order to induce the Company to enter into the Purchase Agreement and
to induce the Investor to invest funds in the Company pursuant to the Purchase
Agreement, the Investor and the Company hereby agree that this Agreement shall
govern the rights of the Investor to cause the Company to register shares of the
Investor's Common Stock and to participate in future equity offerings by the
Company, and shall govern certain other matters as set forth in this Agreement;
NOW, THEREFORE, the parties hereby agree as follows:
1.    Definitions.  For purposes of this Agreement:
1.1    "Affiliate" means, with respect to any specified Person, any other Person
who, directly or indirectly, controls, is controlled by, or is under common
control with such Person, including without limitation any general partner,
managing member, officer or director of such Person or any venture capital fund
now or hereafter existing that is controlled by one or more general partners or
managing members of, or shares the same management company with, such Person.
1.2    "Common Stock" means shares of the Company's common stock, par value
$0.001 per share.
1.3   "Competitor" means a Person engaged, directly or indirectly (including
through any partnership, limited liability company, corporation, joint venture
or similar arrangement (whether now existing or formed hereafter)), in the
design, development, marketing and exploitation of software applications and
solutions to be used in conjunction with stock trading platforms.
1.4   "Convertible Securities" shall mean any evidences of indebtedness, shares
or other securities directly or indirectly convertible into or exchangeable for
Common Stock, but excluding Options.
1.5   "Deemed Liquidation Event" means (a) a merger or consolidation in which
(i) the Company is a constituent party or (ii) a subsidiary of the Company is a
constituent party and the Company issues shares of its capital stock pursuant to
such merger or consolidation, except any such merger or consolidation involving
the Company or a subsidiary in which the shares of capital stock of the Company
outstanding immediately prior to such merger or consolidation continue to
represent, or are converted into or exchanged for shares of capital stock that
represent, immediately following such merger or consolidation, at least a
majority, by voting power, of the capital stock of (1) the surviving or
resulting corporation or entity; or (2) if the surviving or resulting
corporation or entity is a wholly owned subsidiary of another corporation
immediately following such merger or consolidation, the parent corporation of
such surviving or resulting corporation; or (b) the sale, lease, transfer,
exclusive license or other disposition, in a single transaction or series of
related transactions, by the Company or any subsidiary of the Company of all or
substantially all the assets of the Company and its subsidiaries taken as a
whole, or the sale or disposition (whether by merger, consolidation or
otherwise) of one or more subsidiaries of the Company if substantially all of
the assets of the Company and its subsidiaries taken as a whole are held by such
subsidiary or subsidiaries, except where such sale, lease, transfer, exclusive
license or other disposition is to a wholly owned subsidiary of the Company.
 
 
1

--------------------------------------------------------------------------------

1.6   "Exchange Act" means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
1.7   "Excluded Registration" means (i) a registration relating to the sale of
securities to employees of the Company or a subsidiary pursuant to a stock
option, stock purchase, or similar plan; (ii) a registration relating to an SEC
Rule 145 transaction; (iii) a registration on any form that does not include
substantially the same information as would be required to be included in a
registration statement covering the sale of the Registrable Securities; or (iv)
a registration in which the only Common Stock being registered is Common Stock
issuable upon conversion of debt securities that are also being registered.
1.8   "Exempted Securities" means (i) shares of Common Stock issued upon
conversion of the Company's Preferred Stock; (ii) shares of Common Stock,
Options or Convertible Securities issued by reason of a dividend, stock split,
split-up or other distribution on shares of Common Stock; (iii) shares of Common
Stock or Options issued to employees or directors of, or consultants or advisors
to, the Company or any of its subsidiaries pursuant to a plan, agreement or
arrangement approved by the Board of Directors of the Company; and (iv) shares
of Common Stock or Convertible Securities actually issued upon the exercise of
Options or shares of Common Stock actually issued upon the conversion or
exchange of Convertible Securities, in each case provided such issuance is
pursuant to the terms of such Option or Convertible Security.
1.9   "Holder" means any holder of Registrable Securities who is a party to this
Agreement.
1.10   "Immediate Family Member" means a child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including,
adoptive relationships, of a natural person referred to herein.
1.11   "IPO" means the Company's first underwritten public offering of its
Common Stock under the Securities Act.
1.12   "New Securities" means, collectively, equity securities of the Company,
whether or not currently authorized, as well as rights, options, or warrants to
purchase such equity securities, or securities of any type whatsoever that are,
or may become, convertible or exchangeable into or exercisable for such equity
securities.
1.13   "Option" shall mean rights, options or warrants to subscribe for,
purchase or otherwise acquire Common Stock or Convertible Securities.
1.14   "Person" means any individual, corporation, partnership, trust, limited
liability company, association or other entity.
1.15   "Registrable Securities" means (i) all Common Stock purchased by, issued
to or otherwise acquired by the Investor, including shares of Common Stock
issued pursuant to stock splits, stock dividends and similar distributions; but
excluding any Registrable Securities sold by a Person in a transaction in which
the applicable rights under this Agreement are not assigned pursuant to
Subsection 5.1, and excluding for purposes of Section 2 any shares for which
registration rights have terminated pursuant to Subsection 2.9 of this
Agreement.
 
 
2

--------------------------------------------------------------------------------

1.16   "Registrable Securities then outstanding" means the number of shares
determined by adding the number of shares of outstanding Common Stock that are
Registrable Securities and the number of shares of Common Stock issuable
(directly or indirectly) pursuant to then exercisable and/or convertible
securities that are Registrable Securities.
1.17   "SEC" means the Securities and Exchange Commission.
1.18   "SEC Rule 144" means Rule 144 promulgated by the SEC under the Securities
Act.
1.19   "SEC Rule 145" means Rule 145 promulgated by the SEC under the Securities
Act.
1.20   "Securities Act" means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
1.21   "Selling Expenses" means all underwriting discounts, selling commissions,
and stock transfer taxes applicable to the sale of Registrable Securities, and
fees and disbursements of counsel for any Holder, except for the fees and
disbursements of the Selling Holder Counsel borne and paid by the Company as
provided in Subsection 2.5.

2.             Registration Rights.  The Company covenants and agrees as
follows:

2.1   Company Registration.  If the Company proposes to register (including, for
this purpose, a registration effected by the Company for stockholders other than
the Holders) any of its Common Stock under the Securities Act in connection with
the public offering of such securities solely for cash (other than in an
Excluded Registration), the Company shall, at such time, promptly give each
Holder notice of such registration.  Upon the request of each Holder given
within twenty (20) days after such notice is given by the Company, the Company
shall, subject to the provisions of Subsection 2.2, cause to be registered all
of the Registrable Securities that each such Holder has requested to be included
in such registration.  The Company shall have the right to terminate or withdraw
any registration initiated by it under this Subsection 2.1 before the effective
date of such registration, whether or not any Holder has elected to include
Registrable Securities in such registration.  The expenses (other than Selling
Expenses) of such withdrawn registration shall be borne by the Company in
accordance with Subsection 2.5.
2.2   Underwriting Requirements. In connection with any offering involving an
underwriting of shares of the Company's capital stock pursuant to Subsection
2.1, the Company shall not be required to include any of the Holders'
Registrable Securities in such underwriting unless the Holders accept the terms
of the underwriting as agreed upon between the Company and its underwriters, and
then only in such quantity as the underwriters in their sole discretion
determine will not jeopardize the success of the offering by the Company.  If
the underwriters determine that less than all of the Registrable Securities
requested to be registered can be included in such offering, then the
Registrable Securities that are included in such offering shall be allocated
among the selling Holders in proportion (as nearly as practicable to) the number
of Registrable Securities owned by each selling Holder or in such other
proportions as shall mutually be agreed to by all such selling Holders. 
Notwithstanding the foregoing, in no event shall (i) the number of Registrable
Securities included in the offering be reduced unless all other securities
(other than securities to be sold by the Company) are first entirely excluded
from the offering, or (ii) the number of Registrable Securities included in the
offering be reduced below thirty percent (30%) of the total number of securities
included in such offering, unless such offering is the IPO, in which case the
selling Holders may be excluded further if the underwriters make the
determination described above and no other stockholder's securities are included
in such offering.
 
 
3

--------------------------------------------------------------------------------

2.3   Obligations of the Company.  Whenever required under this Section 2 to
effect the registration of any Registrable Securities, the Company shall, as
expeditiously as reasonably possible:
(a)   prepare and file with the SEC a registration statement with respect to
such Registrable Securities and use its commercially reasonable efforts to cause
such registration statement to become effective and, upon the request of the
Holders of a majority of the Registrable Securities registered thereunder, keep
such registration statement effective for a period of up to one hundred twenty
(120) days or, if earlier, until the distribution contemplated in the
registration statement has been completed; provided, however, that such
one-hundred-twenty-(120)-day period shall be extended for a period of time equal
to the period the Holder refrains, at the request of an underwriter of Common
Stock (or other securities) of the Company, from selling any securities included
in such registration;
(b)   prepare and file with the SEC such amendments and supplements to such
registration statement, and the prospectus used in connection with such
registration statement, as may be necessary to comply with the Securities Act in
order to enable the disposition of all securities covered by such registration
statement;
(c)   furnish to the selling Holders such numbers of copies of a prospectus,
including a preliminary prospectus, as required by the Securities Act, and such
other documents as the Holders may reasonably request in order to facilitate
their disposition of their Registrable Securities;
(d)   use its commercially reasonable efforts to register and qualify the
securities covered by such registration statement under such other securities or
blue-sky laws of such jurisdictions as shall be reasonably requested by the
selling Holders; provided that the Company shall not be required to qualify to
do business or to file a general consent to service of process in any such
states or jurisdictions, unless the Company is already subject to service in
such jurisdiction and except as may be required by the Securities Act;
(e)   in the event of any underwritten public offering, enter into and perform
its obligations under an underwriting agreement, in usual and customary form,
with the underwriter(s) of such offering;
(f)   use its commercially reasonable efforts to cause all such Registrable
Securities covered by such registration statement to be listed on a national
securities exchange or trading system and each securities exchange and trading
system (if any) on which similar securities issued by the Company are then
listed;
(g)   provide a transfer agent and registrar for all Registrable Securities
registered pursuant to this Agreement and provide a CUSIP number for all such
Registrable Securities, in each case not later than the effective date of such
registration;
(h)   promptly make available for inspection by the selling Holders, any
managing underwriter(s) participating in any disposition pursuant to such
registration statement, and any attorney or accountant or other agent retained
by any such underwriter or selected by the selling Holders, all financial and
other records, pertinent corporate documents, and properties of the Company, and
cause the Company's officers, directors, employees, and independent accountants
to supply all information reasonably requested by any such seller, underwriter,
attorney, accountant, or agent, in each case, as necessary or advisable to
verify the accuracy of the information in such registration statement and to
conduct appropriate due diligence in connection therewith;
 
4

--------------------------------------------------------------------------------

(i)   notify each selling Holder, promptly after the Company receives notice
thereof, of the time when such registration statement has been declared
effective or a supplement to any prospectus forming a part of such registration
statement has been filed; and
(j)   after such registration statement becomes effective, notify each selling
Holder of any request by the SEC that the Company amend or supplement such
registration statement or prospectus.
In addition, the Company shall ensure that, at all times after any registration
statement covering a public offering of securities of the Company under the
Securities Act shall have become effective, its insider trading policy shall
provide that the Company's directors may implement a trading program under Rule
10b5-1 of the Exchange Act.
2.4    Furnish Information.   It shall be a condition precedent to the
obligations of the Company to take any action pursuant to this Section 2 with
respect to the Registrable Securities of any selling Holder that such Holder
shall furnish to the Company such information regarding itself, the Registrable
Securities held by it, and the intended method of disposition of such securities
as is reasonably required to effect the registration of such Holder's
Registrable Securities.
2.5    Expenses of Registration.  All expenses (other than Selling Expenses)
incurred in connection with registrations, filings, or qualifications pursuant
to Section 2, including all registration, filing, and qualification fees;
printers' and accounting fees; fees and disbursements of counsel for the
Company; and the reasonable fees and disbursements of one counsel for the
selling Holders ("Selling Holder Counsel"), shall be borne and paid by the
Company.
2.6    Delay of Registration.  No Holder shall have any right to obtain or seek
an injunction restraining or otherwise delaying any registration pursuant to
this Agreement as the result of any controversy that might arise with respect to
the interpretation or implementation of this Section 2.
2.7    Reports under Exchange Act.  With a view to making available to the
Holders the benefits of SEC Rule 144 and any other rule or regulation of the SEC
that may at any time permit a Holder to sell securities of the Company to the
public without registration or pursuant to a registration on Form S-3, the
Company shall:
(a)    make and keep available adequate current public information, as those
terms are understood and defined in SEC Rule 144, at all times after the
effective date of the registration statement filed by the Company for the IPO;
(b)    use commercially reasonable efforts to file with the SEC in a timely
manner all reports and other documents required of the Company under the
Securities Act and the Exchange Act (at any time after the Company has become
subject to such reporting requirements); and
(c)    furnish to any Holder, so long as the Holder owns any Registrable
Securities, forthwith upon request (i) to the extent accurate, a written
statement by the Company that it has complied with the reporting requirements of
SEC Rule 144 (at any time after ninety (90) days after the effective date of the
registration statement filed by the Company for the IPO), the Securities Act,
and the Exchange Act (at any time after the Company has become subject to such
reporting requirements), or that it qualifies as a registrant whose securities
may be resold pursuant to Form S-3 (at any time after the Company so qualifies);
and (ii) such other information as may be reasonably requested in availing any
Holder of any rule or regulation of the SEC that permits the selling of any such
securities without registration (at any time after the Company has become
subject to the reporting requirements under the Exchange Act) or pursuant to
Form S-3 (at any time after the Company so qualifies to use such form).
 
 
5

--------------------------------------------------------------------------------

2.8    Limitations on Subsequent Registration Rights.  From and after the date
of this Agreement, the Company shall not, without the prior written consent of
the Holders of the Registrable Securities then outstanding, enter into any
agreement with any holder or prospective holder of any securities of the Company
that would allow such holder or prospective holder to include such securities in
any registration unless, under the terms of such agreement, such holder or
prospective holder may include such securities in any such registration only to
the extent that the inclusion of such securities will not reduce the number of
the Registrable Securities of the Holders that are included.
2.9    Termination of Registration Rights. The right of any Holder to request
registration or inclusion of Registrable Securities in any registration pursuant
to Subsection 2.1 shall terminate upon the earliest to occur of:
(a)   the closing of a Deemed Liquidation Event;
(b)   such time as Rule 144 or another similar exemption under the Securities
Act is available for the sale of all of such Holder's shares without limitation
during a three-month period without registration; and
(c)   the second anniversary of the date of this Agreement.
3.             Rights to Future Stock Issuances.
3.1   Right of First Offer.  Subject to the terms and conditions of this
Subsection 3.1 and applicable securities laws, if the Company proposes to offer
or sell any New Securities, the Company shall first offer such New Securities to
the Investor.
(a)   The Company shall give written notice (the "Offer Notice") to the
Investor, stating (i) its bona fide intention to offer such New Securities, (ii)
the number of such New Securities to be offered to the Investor, and (iii) the
price and terms, if any, upon which it proposes to offer such New Securities.
(b)   By notification to the Company within twenty (20) days after the Offer
Notice is given, the Investor may elect to purchase or otherwise acquire, at the
price and on the terms specified in the Offer Notice, up to that portion of such
New Securities which equals the proportion that the Common Stock then held by
the Investor bears to the total Common Stock of the Company then outstanding
unless otherwise agreed by the Board of Directors. The closing of any sale
pursuant to this Subsection 3.1(b) shall occur within the later of ninety (90)
days of the date that the Offer Notice is given and the date of initial sale of
New Securities pursuant to Subsection 3.1(c).
(c)   If all New Securities referred to in the Offer Notice are not elected to
be purchased or acquired as provided in Subsection 3.1(b), the Company may,
during the ninety (90) day period following the date that the Offer Notice is
given, offer and sell the remaining unsubscribed portion of such New Securities
to any Person or Persons at a price not less than, and upon terms no more
favorable to the offeree than, those specified in the Offer Notice.  If the
Company does not enter into an agreement for the sale of the New Securities
within such period, or if such agreement is not consummated within thirty (30)
days of the execution thereof, the right provided hereunder shall be deemed to
be revived and such New Securities shall not be offered unless first reoffered
to the Investor in accordance with this Subsection 3.1.
 
 
6

--------------------------------------------------------------------------------

(d)   The right of first offer in this Subsection 3.1 shall not be applicable to
(i) Exempted Securities and (ii) shares of Common Stock issued in the IPO.
3.2   Termination.  The covenants set forth in Subsection 3.1 shall terminate
and be of no further force or effect (i) immediately before the consummation of
the IPO, or (ii) upon a Deemed Liquidation Event, whichever event occurs first.
4.             Employee Agreements.  The Company will cause each of Gust Kepler
and Jeff Sharrock to enter into a one (1) year Employee Non-Compete Agreement,
substantially in the form attached hereto as Exhibit A.
5.             Miscellaneous.
5.1   Successors and Assigns.  The rights under this Agreement may be assigned
(but only with all related obligations) by a Holder to a transferee of
Registrable Securities that (i) is an Affiliate of a Holder; or (ii) is a
Holder's Immediate Family Member or trust for the benefit of an individual
Holder or one or more of such Holder's Immediate Family Members; provided,
however, that (x) the Company is, within a reasonable time after such transfer,
furnished with written notice of the name and address of such transferee and the
Registrable Securities with respect to which such rights are being transferred;
and (y) such transferee agrees in a written instrument delivered to the Company
to be bound by and subject to the terms and conditions of this Agreement.  The
terms and conditions of this Agreement inure to the benefit of and are binding
upon the respective successors and permitted assignees of the parties.  Nothing
in this Agreement, express or implied, is intended to confer upon any party
other than the parties hereto or their respective successors and permitted
assignees any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided herein.
5.2   Governing Law.  This Agreement shall be governed by the internal law of
the State of Texas.
5.3   Counterparts.  This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Counterparts may be
delivered via facsimile, electronic mail (including pdf or any electronic
signature complying with the U.S. federal ESIGN Act of 2000, e.g.,
www.docusign.com) or other transmission method and any counterpart so delivered
shall be deemed to have been duly and validly delivered and be valid and
effective for all purposes.
5.4   Titles and Subtitles.  The titles and subtitles used in this Agreement are
for convenience only and are not to be considered in construing or interpreting
this Agreement.
5.5   Notices.  All notices and other communications given or made pursuant to
this Agreement shall be in writing and shall be deemed effectively given upon
the earlier of actual receipt or (a) personal delivery to the party to be
notified, (b) when sent, if sent by electronic mail or facsimile during normal
business hours of the recipient, and if not sent during normal business hours,
then on the recipient's next business day, (c) five (5) days after having been
sent by registered or certified mail, return receipt requested, postage prepaid,
or (d) one (1) business day after deposit with an internationally nationally
recognized overnight courier, freight prepaid, specifying next business day
delivery, with written verification of receipt.  All communications shall be
sent to the respective parties at their address as set forth on Schedule A, or
to such email address, facsimile number or address as subsequently modified by
written notice given in accordance with this Section 5.5.  If notice is given to
the Company, it shall be sent to Blackboxstocks Inc., 5430 LBJ Freeway, Suite
1485, Dallas, Texas 75240, Attention: Gust Kepler, President; and a copy (which
shall not constitute notice) shall also be sent to Munck Wilson Mandala, LLP,
12770 Coit Road, Suite 600, Dallas, Texas 75252, Attention: Jeffrey M. McPhaul. 
Notwithstanding the foregoing or any provision herein to the contrary, any
notice to be delivered to the Investor hereunder shall, in addition to any other
method of delivery, be e-mailed to the Investor at his e-mail address set forth
on Schedule A attached hereto (or to such other e-mail address provided to the
Company by the Investor in writing after the date hereof).
 
 
7

--------------------------------------------------------------------------------

5.6   Amendments and Waivers.  Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance, and either retroactively or prospectively) only with the
written consent of the Company and the Investor.  The Company shall give prompt
notice of any amendment or termination hereof or waiver hereunder to any party
hereto that did not consent in writing to such amendment, termination, or
waiver.  Any amendment, termination, or waiver effected in accordance with this
Subsection 5.6 shall be binding on all parties hereto, regardless of whether any
such party has consented thereto.  No waivers of or exceptions to any term,
condition, or provision of this Agreement, in any one or more instances, shall
be deemed to be or construed as a further or continuing waiver of any such term,
condition, or provision.
5.7   Severability.  In case any one or more of the provisions contained in this
Agreement is for any reason held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality, or unenforceability shall not affect any
other provision of this Agreement, and such invalid, illegal, or unenforceable
provision shall be reformed and construed so that it will be valid, legal, and
enforceable to the maximum extent permitted by law.
5.8   Entire Agreement.  This Agreement (including, the Exhibits and Schedules
hereto) constitutes the full and entire understanding and agreement between the
parties with respect to the subject matter hereof, and any other written or oral
agreement relating to the subject matter hereof existing between the parties are
expressly canceled.
5.9   Dispute Resolution.  The parties (a) hereby irrevocably and
unconditionally submit to the jurisdiction of the state courts of Texas and to
the jurisdiction of the United States District Court for the Northern District
of Texas for the purpose of any suit, action or other proceeding arising out of
or based upon this Agreement, (b) agree not to commence any suit, action or
other proceeding arising out of or based upon this Agreement except in the state
courts of Texas or the United States District Court for the Northern District of
Texas, and (c) hereby waive, and agree not to assert, by way of motion, as a
defense, or otherwise, in any such suit, action or proceeding, any claim that it
is not subject personally to the jurisdiction of the above-named courts, that
its property is exempt or immune from attachment or execution, that the suit,
action or proceeding is brought in an inconvenient forum, that the venue of the
suit, action or proceeding is improper or that this Agreement or the subject
matter hereof may not be enforced in or by such court
 
 
8

--------------------------------------------------------------------------------

5.10   Delays or Omissions.  No delay or omission to exercise any right, power,
or remedy accruing to any party under this Agreement, upon any breach or default
of any other party under this Agreement, shall impair any such right, power, or
remedy of such nonbreaching or nondefaulting party, nor shall it be construed to
be a waiver of or acquiescence to any such breach or default, or to any similar
breach or default thereafter occurring, nor shall any waiver of any single
breach or default be deemed a waiver of any other breach or default theretofore
or thereafter occurring.  All remedies, whether under this Agreement or by law
or otherwise afforded to any party, shall be cumulative and not alternative.
 [Remainder of Page Intentionally Left Blank]
 
 
 
 
 


 
 
9

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

COMPANY:
 

Blackboxstocks Inc.






By: __________________________
       Gust Kepler, President








PURCHASER:






_____________________________
Stephen Chiang





 
 

--------------------------------------------------------------------------------


SCHEDULE A
INVESTORS




Name and Address
Number of Shares Held
Stephen Chiang, a Singapore citizen
 
3,000,000 Common Stock

 
Mailing address:
8 Kitchener Link,
 
City Square Residences #21-14 Singapore 207226
 
 
E-mail address:
mansapost@gmail.com

  
 


     
 

--------------------------------------------------------------------------------



EXHIBIT A
Form of Non-Compete Agreement
 
 
 
 
 
 
 

--------------------------------------------------------------------------------